Case 2:18-cv-11025-ES-CLW Document 375 Filed 01/04/21 Page 1 of 2 PageID: 19294




 Beveridge & Diamond, P.C.                                     Natural Resources Defense Council
 201 N. Charles Street, Suite 2210                             40 West 20th Street, Floor 11
 Baltimore, MD 21201                                           New York, NY 10011

 Office of the Attorney General
 25 Market Street
 Trenton, New Jersey 08625
                                           January 4, 2021

 VIA ECF
 Honorable Cathy L. Waldor
 United States Magistrate Judge
 District of New Jersey
 50 Walnut Street
 Newark, New Jersey 07101

        Re: NEW Caucus v. City of Newark, 18-cv-11025-ES-CLW

 Dear Judge Waldor:

         On June 2, 2020, the Court stayed this case for 90 days in light of coronavirus concerns.
 By consent of the parties, and in light of the parties’ ongoing progress in working toward a
 resolution of the case, the stay has been extended 30 days at a time since the expiration of the
 original stay, and is due to expire today. The parties again write jointly to report that settlement
 efforts continue to be productive, and a successful resolution of the case seems close at hand.
 One final extension of the stay, for 30 days, will allow the parties to finalize their work and
 execute an agreement. The parties thus jointly request that the Court extend the stay to February
 3, 2021. The parties understand that the same discovery obligations will apply as have applied
 during the stay to date.

 Respectfully submitted,

         /s/ Eric L. Klein                                                    /s/ Sara Imperiale
 Roy D. Prather, III                                                  Sara E. Imperiale
 Bina R. Reddy, PHV                                                   Jerome L. Epstein, PHV
 Eric L. Klein, PHV                                                   Nancy S. Marks, PHV
 Collin Gannon, PHV                                                   Michelle A. Newman, PHV
 Beveridge & Diamond, P.C.                                            Margaret T. Hsieh, PHV

 Counsel for City Defendants                                          Counsel for Plaintiffs

       /s/ Andrew Reese
 Andrew Reese
 Deputy Attorney General

 Counsel for NJDEP
Case 2:18-cv-11025-ES-CLW Document 375 Filed 01/04/21 Page 2 of 2 PageID: 19295




                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 4, 2021 a true copy of the foregoing Joint Letter was

 served on all counsel of record using the Court’s CM/ECF system.


                                                             /s/ Roy D. Prather, III

                                                              Roy D. Prather, III




                                                 2
